Title: From James Madison to Peter S. Du Ponceau, 18 June 1818
From: Madison, James
To: Ponceau, Peter S. Du


Dear Sir
Montpellier June 18. 1818
I have recd. your favor of the 10th. inclosing, in behalf of the Historical Committee of the Philosophical Society, a prospectus of the first vol: of their Transactions. I wish the Committee to be assured that I am fully sensible of the merit of such an Institution; and that it will afford me pleasure to promote its objects, if opportunities occur for adding to its store of historical Materials. I am afraid to say more; because I am not at present sure, that I shall be able to give effect to favorable dispositions. Be so obliging as to have me set down for a copy of the volume now in the press.
Will you allow me to take this occasion of thanking you for the Copy of your “Phonology.” The views taken of the subject, render the essay truly instructive & interesting. I entirely concur in your disapprobation of the projects for adapting the spelling of words to their pronunciation. It would seem much better to adjust the pronunciation to the orthography, with such emendations only of the latter as may be suggested, by euphony, & by etimology from dead languages, the best anchors perhaps agst. the fluctuations of living ones. Great esteem & friendly respects
James Madison
 